Citation Nr: 1416115	
Decision Date: 04/10/14    Archive Date: 04/24/14

DOCKET NO.  04-18 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	James G. Fausone, Esquire


ATTORNEY FOR THE BOARD

N. Holtz, Associate Counsel



INTRODUCTION

The Veteran served on active duty from June 1956 to March 1962.

This case initially came to the Board of Veterans' Appeals (Board) on appeal of a rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

In a decision of June 2007, the Board denied entitlement to service connection for PTSD.  The Veteran appealed that decision to the United States Court of Appeals for Veterans Claims (Court) which, in July 2008, issued an Order vacating the Board's June 2007 decision, and remanding the matter to the Board for action consistent with a July 2008 Joint Motion for Remand.  The Board in turn remanded the Veteran's appeal in December 2008 for further development.  

In June 2010, the Board once again denied entitlement to service connection for posttraumatic stress disorder.  The Veteran again appealed, and the Court issued a January 2011 Order vacating the Board's June 2007 decision, and remanding the matter to the Board.  Since the most recent Court remand, the Board has twice remanded the matter to the Agency of Original Jurisdiction (AOJ), in August 2011, and again in October 2013.  The Board regretfully must again remand the Veteran's claim.

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The October 2013 remand instructed the AOJ to obtain all pertinent treatment records created subsequent to July 2002.  While the case was remanded, the Veteran informed VA that he had been in receipt of treatment at the Durham VA Medical Center since July 2002.  Unfortunately, the AOJ only obtained treatment records from July 2010 to the present, and thus failed to comply with the Board's remand instructions.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file all pertinent VA treatment records for the periods from July 2002 through July 2010, and from December 2013 to the present.

2.  Then, readjudicate the claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and the representative should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the claims folder is returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

